United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Crowley, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1466
Issued: August 23, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 23, 2018 appellant filed a timely appeal from a May 28, 2018 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish lumbar, cervical,
and bilateral shoulder conditions causally related to the accepted factors of his federal
employment.
FACTUAL HISTORY
On April 6, 2016 appellant, then a 44-year-old city letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed “disorders due to repeated trauma” as a
result of his federal employment. He explained that as a contracted employee for over six years
he worked different mail routes on a daily basis. Appellant described that he cased and lifted tubs
of mail, twisted and pivoted to insert letters and flats into delivery addresses, walked on uneven
surfaces, including slippery steps, when delivering mail, and driving mail trucks to pick up large
quantities of outgoing mail. He noted that he first became aware of his condition on February 22,
2016 and realized its relationship to his federal employment on March 24, 2016. Appellant
stopped work on March 25, 2016.
In an April 6, 2016 work excuse note, Dr. Lee Hartman, a chiropractor, indicated that
appellant should be excused from work for “medical reasons.”
By letter dated April 15, 2016, a human resource (HR) specialist for the employing
establishment controverted appellant’s claim. She asserted that appellant failed to provide medical
evidence to establish that his condition was causally related to factors of his federal employment.
The HR specialist alleged that the medical reports did not provide a diagnosis and medical rationale
to support disability. She further noted that appellant was receiving medical treatment from a
chiropractor, not a physician.
By development letter dated April 20, 2016, OWCP informed appellant that the evidence
of record was insufficient to establish his claim. It advised him of the type of medical and factual
evidence necessary to support his claim and provided a questionnaire for his completion. OWCP
afforded appellant 30 days to submit the requested information. A similar letter of even date
requested additional information from the employing establishment.
In an April 28, 2016 letter, the employing establishment responded to OWCP’s
development letter and described in detail the requirements of appellant’s city carrier position. It
reported that casing mail involved holding mail or magazines in his left hand for 1 to 2 hours,
placing the mail in his case with his right hand, lifting his right arm above his shoulders
intermittently for about 30 minutes, retrieving magazines from a plastic tub weighing 10 to 15
pounds, lifting packages that weigh more than 20 pounds intermittently for 10 to 15 minutes,
loading mail into trays for delivery, and lifting trays of mail to chest high in order to load them
into his delivery vehicle. The employing establishment noted that employees were trained on
proper lifting methods. When delivering mail, it indicated that appellant would retrieve mail from
the ledge next to his seat, retrieve small parcels from the floor of the truck, and retrieve large
packages from the back door of his vehicle. The employing establishment related that the satchels
used by city carriers to deliver mail weighed no more than 35 pounds and that carriers have the

2

option to split the walking swings if the satchel is too heavy. It provided a position description for
a carrier technician.
By decision dated May 23, 2016, OWCP denied appellant’s occupational disease claim. It
accepted his duties as a city carrier as described, but denied his claim because the medical evidence
of record failed to establish a medical diagnosis causally related to the accepted employment
factors. OWCP concluded, therefore, that the requirements had not been met to establish an injury
as defined by FECA.
On June 30, 2016 appellant requested reconsideration and submitted additional medical
evidence.
A February 29, 2016 lumbar spine magnetic resonance imaging (MRI) scan report showed
multilevel degenerative changes, severe central spinal stenosis and lateral recess narrowing,
bilateral foraminal narrowing, and mild central spinal stenosis at L2-3.
OWCP also received an April 14, 2016 initial patient evaluation report from Dr. Rory
Allen, an osteopath specializing in family medicine. Dr. Allen indicated that he had treated
appellant for a work-related injury that began in February 2016. He noted that appellant believed
his injury was due to his repetitive work activities. Examination of appellant’s lumbar spine
revealed positive restrictions with rotation and side bending. Straight leg raise testing was positive
on the right. Dr. Allen diagnosed lumbar spinal stenosis with radiculopathy.
On April 19, 2016 appellant underwent lumbar surgery. The preoperative diagnoses noted
were displacement of lumbar intervertebral disc without myelopathy, degeneration of lumbar or
lumbosacral intervertebral disc, spinal stenosis of lumbar region, and acquired spondylolisthesis.
In a May 3, 2016 progress note, Dr. Allen evaluated appellant for follow-up examination
after a L4-5 posterior lumbar fusion surgery. He provided examination findings and diagnosed
status post L4-5 posterior lumbar fusion.
In a May 25, 2016 narrative report, Dr. Allen indicated that appellant was injured in the
course and scope of his employment as a letter carrier technician. He related that appellant initially
noticed an injury to his neck, middle and lower back, and bilateral shoulders with associated pain
and numbness to his bilateral hands, wrists, and legs in February 2016. Upon physical examination
of appellant’s neck and back, Dr. Allen observed pain upon palpation to the neck, back, and
bilateral shoulders with associated reduced and painful range of motion. He noted positive straight
leg raise testing and impingement. Dr. Allen diagnosed status post lumbar spine fusion, lumbar
spinal stenosis, lumbar radiculopathy, bilateral shoulder impingement, cervical disc pathology,
cervical radiculopathy, and thoracic sprain/strain.
With regard to appellant’s work duties, Dr. Allen indicated that he had reviewed
appellant’s position description and that appellant had provided him a detailed history of work
factors. He related that appellant’s daily duties included prolonged standing, walking, carrying,
pushing, pulling, and lifting heavy containers of mail repetitively on uneven concrete surfaces, and
driving a commercial size mail vehicle. Dr. Allen opined that appellant sustained an occupational
injury to his neck, back, and bilateral shoulders as a direct result of performing his normal work
duties as a letter carrier technician for the past nine years. He reported that appellant experienced
3

progressive and ongoing pain and symptoms were “in relation to performing [appellant’s] critical
job functions including extended walking, carrying weighted bags, lifting, pushing, pulling, and
extended driving.” Dr. Allen opined that appellant’s “pain and numbness and symptoms of
injuries to the neck, middle back, lower back and bilateral shoulders are directly related to the
occupational environment and repetitive work demands causing the injuries and conditions
described.”
Dr. Allen also completed a May 31, 2016 attending physician’s report (Form CA-20). He
noted a history of injury of “slow onset of back pain and pain in the legs” and diagnosed lumbar
spinal stenosis and radicular pain. Dr. Allen checked a box marked “yes” indicating that
appellant’s condition was caused or aggravated by the employment activity. He noted “repetitive
trauma” and indicated that appellant worked nine years with the employing establishment.
In an August 9, 2016 decision, OWCP modified its May 23, 2016 decision denying
appellant’s claim. It noted that the medical evidence of record in fact provided medical diagnoses
of lumbar spinal stenosis, lumbar radiculopathy, bilateral shoulder impingement, cervical
radiculopathy, and thoracic sprain. OWCP, however, continued to deny appellant’s claim because
the evidence of record was insufficient to establish causal relationship between his diagnosed
conditions and the accepted factors of his federal employment.
On November 18, 2016 appellant requested reconsideration.
In a narrative statement dated November 26, 2016, appellant described his employment
duties and the physical requirements of casing and delivering mail and driving the mail truck for
business pickup and delivery routes. He alleged that the strenuous labor caused him to suffer
strains to his back, knees, and shoulders on a daily basis.
OWCP received additional medical evidence from Dr. Allen. In a September 13, 2016
letter, Dr. Allen related various points of disagreement with OWCP’s denial decision. Regarding
causal relationship, he again described appellant’s employment duties as a letter carrier. Dr. Allen
noted that diagnostic imaging confirmed that appellant had significant lumbar disc pathology
complicated by retrolisthesis and resultant spinal stenosis. He indicated that appellant’s injury was
both acute and aggravated. Dr. Allen reported that “the repetitive occupational events for the past
nine years, including extensive bending, lifting, twisting, pushing, and pulling of materials
weighing hundreds of pounds in all probability and in the absence of any documentation of
previous lower back injuries [was] the direct cause resulting in lack of function and surgical
intervention.”
In a January 16, 2017 addendum letter, Dr. Allen provided his diagnoses and discussion on
causation from his May 25, 2016 letter. He further reported that appellant had informed him of a
work event that occurred in 2010 when he lifted a wire cage full of heavy packages back onto a
truck from a squat position. Dr. Allen explained that this work event would cause “an acute disc
injury to the lumbar spine and severe acute spondylolisthesis and stenosis as well as and more
likely than not injury to the discs in the neck as well as extreme strain/tear of the extremities.” He
reported that due to these significant previous conditions, appellant’s ongoing and continued heavy
labor requirements repetitively over time “resulted in an aggravation to the neck, bilateral

4

shoulders, bilateral wrists/hands and low back as well as been directly responsible for the lumbar
spinal fusion that resulted.”
In a February 9, 2017 letter, Dr. Allen noted that appellant had indicated that it was his
surgeon’s opinion that the critical lumbar surgery was in fact a direct cause of work and not an
ordinary disease of life. He reiterated that appellant’s severe lumbar spine conditions were directly
related to his work.
Dr. Allen completed additional CA-20 forms dated October 12, 2016 and January 16 and
October 18, 2017. He reported a history of injury of “repetitive work at USPS lifting, pushing,
pulling.” Dr. Allen diagnosed cervical sprain, cervical radiculopathy, lumbar stenosis, lumbar
radiculopathy, bilateral shoulder internal derangement, and hand/wrist tenosynovitis. He checked
a box marked “yes” indicating that appellant’s condition was caused or aggravated by an
employment activity. Dr. Allen noted “nine years with USPS; repetitive trauma.”
In progress reports dated February 14 to November 3, 2017, Dr. Allen discussed
appellant’s medical treatment for his neck, back, bilateral shoulder, and bilateral hand and wrist
symptoms. He noted that appellant worked at the employing establishment and believed that his
workload caused severe damage to all the areas listed. Dr. Allen provided examination findings
and diagnosed cervical strain, multilevel spondylosis with multilevel disc disease, multilevel
neuroforaminal narrowing, lumbar strain, L4-5 fusion, left shoulder AC joint arthrosis with highgrade partial tear of the infraspinatus tendon, thoracic multilevel spondylosis, bilateral shoulder
strain, and bilateral wrist strain. He also completed several claims for compensation (Form CA17), which indicated that appellant could not work.
On March 1, 2017 appellant underwent diagnostic testing. A right shoulder MRI scan
report showed moderate acromioclavicular (AC) arthrosis, partial tear and tendinosis of the
subscapularis tendon and the long head of the biceps tendon, and small to moderate joint effusion.
It also revealed findings indicative of full-thickness tear involving the supraspinatus tendon and
high-grade partial tear. A March 1, 2017 cervical spine MRI scan report showed multilevel
spondylosis with disc space narrowing, and multilevel neural foraminal narrowing. A March 1,
2017 left shoulder MRI scan report demonstrated moderate-to-severe AC arthrosis, strain and
tendinosis of the supraspinatus tendon, small to moderate glenohumeral joint effusion, and
subacromial/subdeltoid fluid. A March 1, 2017 thoracic spine MRI scan report revealed mild
anterior wedging of several mid-thoracic vertebral bodies, mid-thoracic disc space narrowing and
disc dehydration, and multilevel spondylosis with endplate irregularity and disc bulges.
Appellant also sought treatment from Dr. Christopher Chun, a Board-certified
anesthesiologist. In a March 17, 2017 examination report, Dr. Chun related appellant’s complaints
of sharp and stabbing pain in the cervical and lumbar spine and noted that appellant was involved
in a work-related accident on February 22, 2016. Upon examination of appellant’s cervical and
lumbar spine, he observed tenderness to palpation of the cervical and lumbar paraspinal
musculature and point tenderness at the L4-5 and L5-S1 facet joints. Range of motion was
restricted in all planes. Dr. Chun noted paresthesia of the arm and legs. He diagnosed lumbar
spinal stenosis with radiculopathy status postsurgery and cervical spinal stenosis with lumbar
radiculopathy. Dr. Chun continued to treat appellant and provided follow-up examination reports
dated April 18 and May 16, 2017.

5

On September 27, 2017 appellant underwent an electromyography (EMG) nerve
conduction velocity (NCV) study, which showed right-sided peroneal motor neuropathy, left-sided
sural sensory neuropathy, and bilateral saphenous sensory neuropathy.
In a decision dated November 29, 2017, OWCP denied modification of the August 9, 2016
decision. It found that none of the medical reports submitted contained a rationalized medical
opinion establishing causal relationship between appellant’s diagnosed conditions and the
accepted employment factors.
On February 27, 2018 appellant requested reconsideration and submitted additional
medical evidence.
In a December 8, 2017 examination report, Dr. Allen related appellant’s complaints of
continued lower back and bilateral shoulder pain. Examination of appellant’s lumbar spine
showed tenderness with bilateral sacroiliac joint tenderness and discomfort. Dr. Allen reported
that examination of appellant’s bilateral shoulders revealed tenderness without crepitation and
range of motion within normal limits. He diagnosed bilateral rotator cuff tears, full-thickness with
AC joint arthrosis and impingement, multilevel degenerative disc disease of the cervical spine
without radiculopathy, and multilevel lumbar disc pathology, status post L4-5 fusion with probable
radiculopathy. Dr. Allen also provided a December 8, 2017 duty status report (Form CA-17) and
examination reports dated January 12, March 2, April 3, and May 1, 2018, which noted his
continued treatment of appellant and indicated that he could work part time with restrictions.
Dr. Allen also provided CA-20 and CA-17 forms dated January 31, March 2, April 3, and
May 1, 2018. He described a history of injury of “constant repetitive work activities gradually
resulted in bilateral shoulder and lumbar back pain in February 2016.” Dr. Allen diagnosed carpal
tunnel syndrome and cervical and lumbar disc pathology. He checked a box marked “yes”
indicating that appellant’s condition was caused or aggravated by the employment activity.
Dr. Allen noted “repetitive movements.” He indicated that appellant could not work.
In a February 26, 2018 narrative report, Dr. Allen noted diagnoses of lumbar spondylosis,
lumbar spinal stenosis, lumbar radiculopathy, bilateral shoulder impingement, cervical disc
pathology, cervical radiculopathy, and thoracic sprain/strain. He opined that appellant was injured
in the course of his employment. Dr. Allen noted that appellant had worked as a letter carrier
technician since 2007 and described his work duties. He indicated that appellant’s job required
extended walking, carrying weighted bags, lifting, pushing, pulling, and extended driving.
Dr. Allen provided examination findings. He again opined that appellant “sustained an
occupational injury to the neck and back as well as bilateral shoulders as a direct result of
performing his normal work duties as a letter carrier technician.”
Dr. Allen further explained that when a vertebra in the spinal column has a stress fracture
on one or both sides, this is known as spondylolysis. He related that this condition can turn into
spondylolisthesis when the bones weaken from the stress fracture causing the vertebrae to shift or
slip out of place. Dr. Allen reported that the repetitive bending, twisting, and flexing resulted in
the cause/aggravation of appellant’s lumbar spondylolisthesis, cervical radiculopathy, and cervical
disc pathology. He opined that appellant’s letter carrier duties also caused or aggravated
appellant’s thoracic strain. Dr. Allen related that appellant’s thoracic strain involved an injury to

6

the soft tissues of the back involving injury to ligaments or disc and to the muscle and tendons.
He reported that appellant’s thoracic strain was caused by heavy lifting and twisting, which
resulted from overstretched ligaments and muscles of the back.
By decision dated May 28, 2018, OWCP denied modification of the November 29, 2017
decision. It found that Dr. Allen’s medical reports were insufficient to establish causal relationship
between appellant’s lumbar, cervical, and bilateral shoulder conditions and the accepted
employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
In an occupational disease claim, appellant’s burden requires submission of the following:
(1) a factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.7
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.8 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.9

3

Supra note 1.

4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

8

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish lumbar, cervical,
and bilateral shoulder conditions causally related to the accepted factors of his federal
employment.
Appellant submitted a multitude of reports from Dr. Allen. In a May 25, 2016 narrative
report, Dr. Allen related that appellant initially noticed an injury to his neck, middle and lower
back, and bilateral shoulders in February 2016. Upon physical examination of appellant’s neck
and back, he observed pain upon palpation to the neck, back, and bilateral shoulders with
associated reduced and painful range of motion. Dr. Allen noted positive straight leg raise testing
and impingement. He diagnosed status post lumbar spine fusion, lumbar spinal stenosis, lumbar
radiculopathy, bilateral shoulder impingement, cervical disc pathology, cervical radiculopathy,
and thoracic sprain/strain. Dr. Allen related that appellant’s daily duties included prolonged
standing, walking, carrying, pushing, pulling, and lifting heavy containers of mail repetitively on
uneven concrete surfaces, and driving a commercial size mail vehicle. He opined that appellant
sustained an occupational injury to his neck, back, and bilateral shoulders as a direct result of
performing his normal work duties as a letter carrier technician for the past nine years.
The Board notes that Dr. Allen accurately described appellant’s city carrier employment
duties and provided an affirmative opinion on causal relationship. However, Dr. Allen did not,
provide sufficient explanation, based on medical rationale, of how any of appellant’s duties caused
or contributed to his lumbar, cervical, and bilateral shoulder conditions. He did not explain the
mechanism of injury of how prolonged standing, walking, carrying, pushing, pulling, and lifting
heavy containers of mail and driving a commercial size mail vehicle repetitively caused or
contributed to appellant’s various medical conditions.10 Medical form reports and narrative
statements merely asserting causal relationship cannot discharge appellant’s burden of proof.11
The medical evidence must also include rationale explaining how the physician reached the
conclusion he or she is supporting.12
Dr. Allen also provided a January 16, 2017 addendum letter, with the above-noted
diagnoses and discussion on causation from his May 25, 2016 letter. He further reported that
appellant had informed him of a work event that occurred in 2010 when he lifted a wire cage full
of heavy packages back onto a truck from a squat position. Dr. Allen explained that this work
event would cause “an acute disc injury to the lumbar spine and severe acute spondylolisthesis and
stenosis” and “more likely than not injury to the discs in the neck as well as extreme strain/tear of
the extremities.” He reported that due to these significant previous conditions, appellant’s ongoing
and continued heavy labor requirements repetitively over time resulted in an aggravation to the
neck, bilateral shoulders, bilateral wrists/hands and low back and for the lumbar spinal fusion that
resulted.

10

See M.M., Docket No. 15-0607 (issued May 15, 2015); M.W., Docket No. 14-1664 (issued December 5, 2014).

11

Sedi L. Graham, 57 ECAB 494 (2006).

12

Beverly A. Spencer, 55 ECAB 501 (2004).

8

The Board finds that Dr. Allen’s opinion on causal relationship lacks probative value as it
is vague and equivocal and failed to accurately explain the causal relationship between appellant’s
condition and any work-related exposures.13 The evidence of record does not contain any evidence
to corroborate this 2010 work event, nor does appellant assert that he sustained a lumbar injury at
work in 2010.14 Furthermore, it is unclear from Dr. Allen’s opinion whether appellant’s current
neck and bilateral shoulder conditions were a result of the described 2010 work event or his
continued, repetitive labor requirements. Medical opinion evidence should reflect a correct history
and offer a medically sound explanation of how the specific employment incident or work factors,
physiologically caused injury.15
Likewise, in his February 26, 2018 narrative report, Dr. Allen reported that the repetitive
bending, twisting, and flexing resulted in the “cause/aggravation” of appellant’s lumbar
spondylolisthesis, cervical radiculopathy, and cervical disc pathology. He reported that appellant’s
letter carrier duties also “caused or aggravated” appellant’s thoracic strain. Dr. Allen’s opinion
that appellant’s repetitive work duties may have “caused or aggravated” appellant’s diagnosed
conditions is speculative in nature. The Board has held that medical opinions that are speculative
or equivocal in character are of diminished probative value.16 An award of compensation may not
be based on surmise, conjecture, speculation or upon appellant’s own belief that there is causal
relationship between his claimed condition and his employment.17
Dr. Allen also completed various CA-20 forms dated from May 31, 2016 to May 1, 2018.
He reported a diagnoses of lumbar spinal stenosis and radicular pain. Dr. Allen checked a box
marked “yes” indicating that appellant’s condition was caused or aggravated by the employment
activity. He noted “repetitive trauma” and indicated that appellant worked nine years with the
employing establishment. The Board has held that a checkmark or affirmative notation in response
to a form question on causal relationship is insufficient, without medical rationale, to establish
causal relationship.18
Appellant also sought treatment from Dr. Chun, who indicated in a March 17, 2017 report,
that he treated appellant for complaints of sharp and stabbing pain in the cervical and lumbar spine.
Dr. Chun conducted an examination and diagnosed lumbar spinal stenosis with radiculopathy
status postsurgery and cervical spinal stenosis with lumbar radiculopathy. He continued to treat
appellant and provided follow-up examination reports dated April 18 and May 16, 2017.
However, Dr. Chun did not provide an opinion on causal relationship. Medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of no probative value on
13

Roy L. Humphrey, 57 ECAB 238, 242 (2005); Michael E. Smith, 50 ECAB 313 (1999).

14

The Board has held that medical reports must be based on a complete and accurate factual and medical
background and medical opinions based on an incomplete or inaccurate history are of limited probative value. J.R.,
Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001).
15

See L.R., Docket No. 16-0736 (issued September 2, 2016).

16

D.D., 57 ECAB 734, 738 (2006); Kathy A. Kelley, 55 ECAB 206 (2004).

17

Robert A. Boyle, 54 ECAB 381 (2003); Patricia J. Glenn, 53 ECAB 159 (2001).

18

K.T., Docket No. 15-1758 (issued May 24, 2016).

9

the issue of causal relationship.19 These reports, therefore, are also insufficient to establish
appellant’s claim.
Because appellant has not provided sufficiently rationalized medical evidence to establish
that his cervical, lumbar, and bilateral shoulder conditions were causally related to the accepted
factors of his federal employment, the Board finds that he has not met his burden of proof to
establish his occupational disease claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish lumbar, cervical,
and bilateral shoulder conditions causally related to the accepted factors of his federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the May 28, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 23, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
19

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

10

